PER CURIAM.
The case is before us on a motion to dismiss the appellant’s appeal on the ground that it is taken from an interlocutory order which is not appealable. The action of the court below from which this appeal is taken was a dismissal on a motion to intervene in a shareholder’s suit. The District Judge denied the motion because the petitioner had not fded a complaint setting forth the grounds for relief as required by Rule 24 (c) of the Federal Rules of Civil Procedure, 28 U.S.C.A. An appeal lies from an order refusing permission to intervene, if the intervention may be claimed as of right by the person seeking intervention. Brotherhood of Railroad Trainmen v. Baltimore & Ohio R. Co., 1947, 331 U.S. 519, 67 S.Ct. 1387, 91 L.Ed. 1646. But since this petitioner did not comply with the rule governing intervention he was not entitled to intervene as of right. Since he was not entitled to intervene of right he cannot appeal from the District Court order denying him intervention.
The motion to dismiss the appeal will be granted.